Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 4 appears to be a computer screen capture and text is not legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,8 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to expense report validation which is a mental process. Other 
Further the above limitations related to expense report validation stripped of the identified additional and insignificant elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of computing modules amounts to no more than mere 

Regarding the dependent claims, these claims are directed to limitations which serve to limit the validation steps.  The subject matter of claims 2,9 (information from a network), 3/10 (data is financial/nonfinancial), 4/11 (data is a bill amount), 5/12 (color coding classes), 6/13 (manual or automatic submissions), 7/14 (expense note is scanned) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4,6,7,8-11,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson 20100017314 in view of Neveu 9922375

Regarding Claim 1, 
a. receiving transactional information associated with an expense incurred by one or more individual users; 
Johnson is directed to an expense management system.  (Johnson, abstract).  Johnson discloses a user may file an expense report.  (Johnson, para 0082, “FIG. 2B illustrates the travel binder 220, in accordance with implementations of various technologies described herein. The travel binder 220 may be an interface that organizes information about the user's itinerary 137. The travel binder 220 may include a tab bar 230, and travel card links 240. The tab bar 230 may include tabs that categorize information about the itinerary. For example, the "MIAMI TRIP" tab may include general information about the itinerary, such as travel dates, or meetings associated with the itinerary. The "EXPENSES" tab may include information about expenses for the itinerary. In one implementation, by clicking on the "EXPENSES" tab, the user may enter expense information in the travel binder 20.”)

b. receiving a digital copy of an expense note associated with the expense incurred by one or more individual users;

c. extracting a set of data values corresponding to key fields from the expense note using optical character recognition (OCR) technology;

d. validating the OCR extracted data values by comparing the OCR extracted data values with the transactional information associated with the user;


 The expensed items may be validated against OCRed receipts.  (Johnson, para 0103-104, “Steps 510-560 may be repeated for each expense item that is incurred during a trip. At step 520, the travel 

e. categorizing the key fields into three or more classes based on the result of the comparison; and 
(“If the expense item is a personal expense, the method 500 may return to step 510. If the expense item is a business expense, at step 540, the travel administrator 136 may determine corporate policy for the expense item. The corporate policy may be included in the enterprise data 156.”)

Johnson does not explicitly disclose

f. displaying an output of validation corresponding to each key field in the form of a grid.
 
Neveu is directed to a receipt parser.  (Neveu, abstract).  Neveu discloses that a system may categorize receipts.  (Neveu, col.23, lns.1-34, “In acts 522-528, the transaction described by the receipt is classified. In some embodiments, each distinct transaction is identified using a combination of the 


Regarding Claim 2, Johnson and Neveu disclose the method of claim 1.  

Johnson does not explicitly disclose:
wherein the expense note information is received by using one or more communication channels chosen from internet, e-mail, a network and a portable storage device.
“In another example, the receipt entry user interfaces 118 receive receipt information from users via the computer system 102 and the network 112. This receipt information describes receipts of transactions that may be expensed. In this example, the user may interact with sundry types of user interfaces provided by the computer system 102 to input the receipt information. Examples of these user interfaces include text messaging applications, image capture applications, specialized client applications, browser based applications, and email applications. These types of user interfaces may provide receipt information as attachments to messages, uploaded data files, or as any other logical and physical grouping of data. In response to receipt of the receipt information, the receipt entry user interfaces 118 store internal representations of the receipt information in the expense report data store 128.”  (Neveu, col.13,lns.39-54)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Johnson with the channels of Neveu with the motivation of enforcing corporate expense rules.  (Neveu, col.23, lns.1-34)

Regarding Claim 3, Johnson and Neveu disclose the method of claim 1.  

Johnson does not explicitly disclose
wherein the key fields extracted using OCR are selected from financial and non-financial data for assessing the one or more expense note information.
 (Neveu, col.23, lns.1-34, “In acts 522-528, the transaction described by the receipt is classified. In some embodiments, each distinct transaction is identified using a combination of the Date, Amount, 

Regarding Claim 4, Johnson and Neveu disclose the method of claim 3.  
wherein the key fields of the financial data are selected from bill amount and VAT and the key fields of the non-financial data are selected from date of transaction, merchant name and city.
See prior art rejection of claim 3.

Regarding Claim 6, Johnson and Neveu disclose the method of claim 1.  
wherein the transactional information associated with the expense incurred by one or more individual users is either submitted manually by the user or automatically provided by the transaction server.
Johnson is directed to an expense management system.  (Johnson, abstract).  Johnson discloses a user may file an expense report.  (Johnson, para 0082, “FIG. 2B illustrates the travel binder 220, in accordance with implementations of various technologies described herein. The travel binder 220 may be an interface that organizes information about the user's itinerary 137. The travel binder 220 may include a tab bar 230, and travel card links 240. The tab bar 230 may include tabs that categorize 

Regarding Claim 7, Johnson and Neveu disclose the method of claim 1.  
wherein the digital copy of the expense note associated with the expense incurred by one or more individual users is selected from one or more images or scanned copies.
See prior art rejection of claim 1

Regarding Claims 8-11,13,14
See prior art rejections of claim 1-4,6,7

Claims 5,12  are rejected under 35 U.S.C. 103 as being unpatentable over Johnson 20100017314 in view of Neveu 9922375 in view of Shishkov 20140310151 in view of Shekhar 20180174243

Regarding Claim 5, Johnson and Neveu disclose the method of claim 1.  

Johnson does not explicitly disclose
wherein the three or more classes are represented by same or different colours based on the following validation status:
information pertaining to the field is verified,
information pertaining to the field is not verified,
OCR result for the field is not available


Johnson does not explicitly disclose
c. information corresponding to the field is optional and not provided for the particular transaction, and
Shekhar is directed to an electronic tax return.  (Shekhar, abstract).  Shekhar discloses that financial form data may be color classified based on optionality.   (Shekhar, para 0028, “Embodiments of the present invention are directed to systems, methods and articles of manufacture for preparing a tax return for a taxpayer which prioritize form fields to improve the efficiency with which a user can fill-in all required form fields to complete a tax return, and provide a user interface which conveniently and efficiently displays each form field and indicates the status of each form field as a required form field, a completed form field or an optional form field, and also provide for easy and efficient navigation to each form field, such as between form fields on the same tax form or between form fields on different tax 

Regarding Claim 12,
See prior art rejection of claim 5



















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687